PD-0557-15

                             No,




                 *   IN THE TEXAS    COURT OF CRIMINAL APPEALS •*.




                                                                    COURT OF CRIMINAUPPFALS
                        JASON JACKSON V.           STATE OF TEXAS

                                                                        MAY 08 2015
                              NO.:        14-14-00150-CR

                          FOURTEENTH COURT OF APPEALS
                                                                    Abel Acosta, Clerk

                                                                             FILED IN
                                    NO.        1333636
                                                                    COURT OF CRIMINAL APPEALS
                               176th DISTRICT COURT
                              HARRIS COUNTY, TEXAS                         MAY 08 2015

                                                                        Abel Acosta, Clerk
                          MOTION FOR EXTENSION OF TIME
            TO FILE A    PRO SE PETITION FOR DISCRETIONARY REVIEW




        COMES NOW, Jason Jackson, TDCJ-ID #1940366, Appellant in the

above styled and numbered cause, and files this Motion For Extension

Of Time To File A Pro Se Petition For Discretionary Review, and request

that this Court will GRANT this motion and Appellant shows good grounds

as    follows:

01.     The Fourteenth Court of Appeals handed down its Opinion and

        Judgement in Jason Jackson v. State of Texas, No. 14-14-00150-CR,

        an appeal from the 176th District Court of Harris County, Texas,

        on April 16, 2015.

02.     Pursuant to the Rules of the Texas Rules of Appellate Procedure,

                                           -   1   -
      a Petition For Discretionary Review from said Judgement would

      be due to be filed in the Texas Court of Criminal     Appeals on
                Due Pa+c
      or before m& «•, 2015.

03.   Appellant, .Pro^Se, submits that ther are issues decided in that

      case which are appropriatefor consideration by this Court in
      a Petition For Discretionary Review.     Appellant has not and will

      not be able to devote the time necessary to fully research and

      present his argument by the aforesaid date:

           a)   Appellant is an inmate in the Texas Department of Crimi
           nal Justice, confined at the Coffield Unit in Tennessee

           Colony, Texas.    Appellant is now Pro Se.


           b)   Appellant learned of the Fourteenth Court of Appeals
           decision on or about April 23, 2015.


           c)   As of April 27, 2015, the Coffield Unit has gone on
           a biannual "lock-down" for a search of inmate^s property

           for contraband.   The Appellant's access to the Unit Law
           Library is restricted during this "lock-down".     The

           Appellant believes that the "lock-down" will last untilfe

           about May 20, 2015, or so thereabout.


           d)   Due to the sensitive and complex issue(s),,and the
           circumstaces of the unit "lock-down", which is beyofcnd the

           Appellant's control, the Appellant is seeking a sixty (60)
           day extention of time, extending from the time that the

           petition would be due at this time.




                                   -   2   -
           e)   Appellant does wish to continue his appeal Pro Se.


           f)   Appellant, through no fault of his own, has not had
           sufficent time to prepare his Pro Se petition for review.


04.   This extension is sought solely that Appellant may properly

      research and present his argument to this Court, and not for

      the purpose of delaying the determination of the case.



      WHEREFORE, Appellant prays the Court GRANT him an extension of

time, until June 29, 2015, in which to file his Petition For Discretion

ary Review in this case.



                                           Respectfully submitted,



                                                         >n #1940366
                                           Appellant - Pro Se
                                           Coffield Unit
                                           2661 FM 2054
                                           Tenn. Col.,     TX   75884

                            INMATE DECLARATION


I, Jason Jackson #1940366, being incarcerated in the Coffield Unit
of TDCJ-ID in Anderson County, Texas, do declare under the penalty
of purjury that the foregoing is true and correct to the best of ray
knowledge.

Executed this 01st day of May, 2015.


                                           Jason Jackson
                                           Appellant - Pro Se




                                  -   3
                                       PD-0557-15
                           No,




                    * IN THE TEXAS COURT OF CRIMINAL APPEALS *          RECBMPH !M
       F!LEDIN                                                        ^0FCRilKPas
COURT OF CRIMINAL APPEALS JASON JACKSON V. STATE OF TEXAS                 m Q
      MAY 08 2015
                           MOTION TO FILE A SINGLE COPY               ^bei ^COSfa, Clerk
    Abel Acosta, Clerk
       NOW COMES, Jason Jackson #1940366, Appellant in the above styled

 cause, and files this Motion To File A Single Copy and shows this

 Court good cause>:to GRANT this motion as follows:

       1.   The Appellant is currently incarcerated in the Coffield Unit

            of TDCJ-ID and is not able to provide copies because Appellant

            does not have access to a copy machine.; and

      2.    The Appellant is Pro Se, without an attorney to provide any

            copies to this Court.
                                   S
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court
 will GRANT this Motion To File A Single Copy and have the Clerk of

 the Court to make copies to go to the required parties.

                                                Respectfully submitted,
                                                                 .^^

                                                             son, Pro Se

                                 INMATE DECLARATION

 I, Jason Jackson #1940366, being incarcerated in the Coffield Unit of

 TDCJ-ID in Anderson County, Texas, do declare under penalty of purjury
 that the foregoing is true and correct to the best of my knowledge.
 Execued this 01st day of May, 2015.

                                                       JaSksiia'' #1940366
                                                 appellant:- Pro Se
                                                 Coffield Unit
                                                 2661 FM 2054
                                                 Tenn. Col.,     TX      75884